UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
WILLIE G. MUNN BEY,            )
                               )
          Petitioner,          )
                               )
     v.                        )    Civil Action No. 10-1112 (GK)
                               )
UNITED STATES PAROLE           )
COMMISSION,                    )
                               )
          Respondent.          )
______________________________)


                        MEMORANDUM OPINION


     Petitioner Willie G. Munn Bey brings this action pro se

against the United States Parole Commission for a Writ of Habeas

Corpus. Upon consideration of the Petition, Opposition, Reply, and

the entire record herein, and for the reasons stated below, Munn

Bey’s Petition is denied.

I. Background

     On May 1, 1987, Munn Bey was sentenced by the Superior Court

of the District of Columbia to forty-six years in prison for

assault with the intent to rape, first degree burglary, and threats

to injure. Resp’t’s Opp’n, Ex. 1 [Dkt. No. 10-1]. On October 9,

2008, Munn Bey was paroled.1 Resp’t’s Opp’n, Ex. 2 [Dkt. No. 10-2].




     1
       It appears from the Record that Munn Bey has in fact been
paroled on several occasions, only to violate the terms of his
release and return to prison each time. See Resp’t’s Opp’n, Ex. 1.
The only relevant parole date here is the most recent, i.e.,
October 9, 2008.
He was to remain under parole supervision for another twenty-seven

years, until October 23, 2035. Id.

       On September 4, 2009, nearly a year after Munn Bey was

released from prison, his Community Supervision Officer (“CSO”)

informed the Parole Commission that Munn Bey had violated his

parole. Resp’t’s Opp’n, Ex. 3, at 1 [Dkt. No. 10-3]. The CSO’s

report indicated that, two days earlier, Munn Bey had been arrested

for simple assault and felony threats. Id. at 2. Following that

arrest, the report states, Munn Bey tested positive for cocaine.

Id. Additionally, Munn Bey had failed to report for a prior drug

test   or   for   a   scheduled   supervision   and   was   “unsuccessfully

discharged” from his required sex offender treatment. Id. at 3.

       On September 11, 2009, the Parole Commission issued a parole

violator warrant for Munn Bey. Resp’t’s Opp’n, Exs. 4-5 [Dkt. Nos.

10-4, 10-5]. In a memorandum accompanying the warrant, the Parole

Commission instructed the U.S. Marshal to assume custody of Munn

Bey as soon as possible, but to allow any criminal warrant to take

precedence. Resp’t’s Opp’n, Ex. 6 [Dkt. No. 10-6]. In other words,

if the U.S. Marshal found that a criminal arrest warrant had been

executed or was outstanding or that Munn Bey had already been

sentenced for a new crime, the Marshal was to lodge the parole

violator warrant as a detainer. Id.

       “Detainers” assure that parole violators serving a term for a

crime committed while on parole are not released from custody until


                                     -2-
the   Parole      Commission      has   had       an     opportunity        to     make     a

determination as to the parole violation. See Moody v. Daggett, 429

U.S. 78, 81 n.2 (1976). In practice, a detainer would allow the

Parole     Commission     to    defer   a   decision         on   Munn     Bey’s    parole

violation until he had served out his sentence for any criminal

conviction he received during the period was out on parole. At that

point, the       Commission     could decide           whether     he    should    be     re-

incarcerated for his parole violation or whether he should be

released.

      On October 3, 2009, Munn Bey was arrested in the District of

Columbia for distribution of cocaine. Resp’t’s Opp’n, Ex. 1, at 1.

On October 5, 2009, the U.S. Marshal Service lodged the parole

violator warrant as a detainer at the D.C. Jail. Resp’t’s Opp’n,

Ex. 7 [Dkt. No. 10-7]. Munn Bey was then sentenced to twenty-eight

months in prison for distribution of cocaine. Munn Bey was later

transferred to the Federal Correctional Institution, Talladega,

Alabama,2 to serve his sentence. Resp’t’s Opp’n, Exs. 8-9 [Dkt.

Nos. 10-8,       10-9].   The    detainer     for      his   parole      violation was

therefore lodged at the prison in Talladega. See Resp’t’s Opp’n,

Ex.   7.   The   Parole    Commission       has    yet    to      afford    Munn    Bey    a

revocation hearing to determine whether his parole will be revoked.




      2
        The   Parole  Commission   does  not   contest  personal
jurisdiction. See Resp’t’s Opp’n 4-5 n.1. The Court is satisfied
that it has subject matter jurisdiction.

                                        -3-
      On June 30, 2010, Munn Bey filed this Petition for Writ of

Habeas Corpus [Dkt. No. 1], claiming that the Parole Commission has

denied him due process by failing to provide a hearing within a

reasonable time after his arrest. On August 30, 2010, the Parole

Commission filed its Opposition [Dkt. No. 10]. On September 10,

2010, Munn Bey filed a Reply [Dkt. No. 12].3

II.   Analysis

      Munn Bey contends that “he is entitled to a prompt parole

revocation hearing within a . . . reasonable time following his

return    to    [custody].”     Pet.   3.    He   argues    that   the   Parole

Commission’s failure to afford him such a hearing on his parole

violator warrant has violated his due process rights. Id. He

requests, therefore, that the Court grant a Writ of Habeas Corpus

and quash the warrant for his detention. Id. at 2-3.

      Munn Bey is correct that “[t]here must . . . be an opportunity

for a hearing, if it is desired by the parolee, prior to the final

decision on revocation” and that this “revocation hearing must be

tendered within a reasonable time after the parolee is taken into

custody.”      Morrissey   v.   Brewer,     408   U.S.   471,   487-88   (1972).

However, it is equally well settled law that “execution of the



      3
        In the intervening time, Munn Bey filed an appeal
challenging an Order issued by then presiding Judge Rosemary M.
Collyer, which required a response by Munn Bey to the Parole
Commission’s Opposition pursuant to Fox v. Strickland, 837 F.2d 507
(D.C. Cir. 1988). The Court of Appeals dismissed the appeal on
January 21, 2011. Mandate of USCA, Jan. 21, 2011 [Dkt. No. 18].

                                       -4-
warrant and custody under that warrant [is] the operative event

triggering any loss of liberty attendant upon parole revocation.”

Moody, 429 U.S. at 87. Hence, the right to a revocation hearing

within a     reasonable   time    is    only triggered       after    the   parole

violator warrant is executed, not when it is lodged, and when the

defendant is taken into custody under that warrant, not any other

criminal warrant. Id.

     In    this   case,   the    Parole       Commissioner   merely    acted   in

accordance    with   applicable        regulations,    permitting      a    parole

violator warrant to be placed as a detainer, and permitting the

Commission to execute the warrant and hold a revocation hearing

when the parolee is later released. 28 C.F.R. § 2.100(a)-(b).

Indeed, this Court has previously approved the constitutionality of

that practice. Lyons v. CCA/Corr. Treatment Facility, Civil Action

No. 06-2008 (GK), 2007 WL 2007501, at *2 (D.D.C. July 10, 2007)

(“It is not a violation of a parolee's due process rights to lodge

a parole violator warrant as a detainer and execute the warrant

only after the new sentence is completed.”); see also, Ramsey v.

Reilly, 613 F. Supp. 2d 6, 11 (D.D.C. 2009) (“due process does not

require that a parole violator warrant be executed or that a parole

revocation hearing be conducted until after the expiration of the

new sentence.”).

     Munn Bey argues that, as a result of the detainer, “he

suffer[s] a present inevitable loss of liberty interests,” which


                                        -5-
includes “a higher security level of incarceration,” “denial of

pre-release   classification   and   programs,”   “denial   of   halfway

house,” and “denial of early home detention.” Pet’r’s Reply 2.

However, “[w]ith only a prospect of future incarceration which is

far from certain, we cannot say that the parole violator warrant

has any present or inevitable effect upon the liberty interests

which Morrissey sought to protect.” Moody, 429 U.S. at 87; see

also Morrissey, 408 U.S. at 482 (discussing relevant liberty

interests, such as being “gainfully employed and . . . free to be

with family and friends and to form the other enduring attachments

of normal life.”).

     In short, the law is clear that due process affords Munn Bey

no right to a revocation hearing until his parole violator warrant

is executed. Therefore, his Petition is denied.




                                 /s/
November 15, 2011               Gladys Kessler
                                United States District Judge




Copies via ECF to all counsel of record




                                 -6-